DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 09-22-2022 has been entered and considered.	
Claims 14-19,30-32,39-40,42 and 44-47 are pending in this application.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-15,19, 30-31, 42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R2-1801133) submitted in IDS in view of Hua (US 2009/0046622) and Do et al (US 2008/0013459). 
For claim 14, Huawei discloses a communication method of a wireless backhaul network, wherein the method is applied to a UE performing data communication based on a wireless backhaul network the wireless backhaul network comprises: at least one tree topology structure, each of the at least one tree topology structure comprises a   serving base station node and at least one relay node, wherein a root of the tree topology structure is the serving base station node; a relationship between any two nodes in the wireless backhaul network is a child-parent relationship or non-child-parent relationship, and the any two nodes with the child-parent relationship communicate through a wireless connection; wherein each relay node in the tree topology structure
has a unique parent node; when the UE, accesses from one of the at least one relay
node of the wireless backhaul network, a path for data communication between the UE 
and the service base station node is uniquely determined as: a path from the one relay node to the serving base station node through parent nodes in turn (see at least pg.1 under “2 Discussion” and/or Fig.1: tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to the base station (BS/gNB) via Un (backhaul link) and wherein BS is the parent/root, each IAB node has only one parent node (parent-child relationship) and wherein there is only one (unique) route for data transmission between BS and any IAB relay node in the tree); wherein the method comprises: accessing, by the UE, an access node of the wireless backhaul network (see at least pg.1 under “2 Discussion” and/or Fig.1: tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link)).  Huawei discloses all the claimed subject matter with the exception of explicitly disclosing sending an access request to the access node, so that the access node transmits the access request to the serving base station node via a path between the access node and the serving base station node; and receiving, by the UE, an access response and a service transmission path.  However, Hua discloses a source node sending an access request to the access node (relay node), so that the access node transmits/forwards the access request to a destination node via a path between the access node and the destination node (see at least Fig.4 and/or [0019] and/or [0021]; sending a route (access) request to first relay node (access node) so that node will forward the route (access) request to reach the destination via a route (path) between them); and receiving, by the source node, an access response and a service transmission path (see at least [0022]; reception of the route reply, by the source node, that contains service transmission path comprising at least list of relay nodes that the route request traversed).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hua into the method/apparatus of Huawei by incorporating the source node into the UE and the destination node into the BS for the purpose of at least establishing a communication path or route to exchange data. Huawei in view of Hua discloses all the claimed subject matter with the exception of explicitly disclosing reporting, by the UE, a measurement report in a process of performing service transmission with the base station based on the service transmission path; and receiving, by the UE, a new service transmission path configured by and sent from the serving base station node.  However, Do discloses reporting, by the UE, a measurement report in a process of performing service transmission with the base station based on the service transmission path (see at least [0066]; data rate (measurement report) directly received (reported) from the mobile terminal (UE) for the purpose of setting up the optimal/new transmission path (in a process of performing service transmission) and/or [0069]; the CQI (measurement report) received can be information that is transmitted (reported) from the mobile terminal (UE) to the base station based on the actual transmission path (service transmission path) and wherein at least [0033] discloses that the base station periodically configures or updates routing paths (new service transmission path(s)) and determines an optimal/new path(s) using signals (at least measurement report) directly received (reported) from the mobile terminals (UEs) and/or wherein at least CQI (measurement report) includes pilot signal (see at least [0087])); and receiving, by the UE, a new service transmission path configured by and sent from the serving base station node (see at least [0012] and/or [0033] and/or [0057] and/or [0074]; after selecting/configuring the optimal/new path by the base station, receiving by at least the mobile terminal(s) (UEs) the newly configured broadcast information regarding/including the new/optimal service transmission path).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Do into the method/apparatus of Huawei in view of Hua for the purpose of at least updating/reconfiguring the actual/established path(s) with new/optimal route(s)/path(s) when receiving report(s) that necessitate/trigger the reconfiguration in order to at least maintain the optimal data rate and/or bandwidth.
For claims 15 and 31, Hua further discloses determining a node where a cell in which the source node currently resides is located as the access node; or selecting an optimal cell of the source node according to a cell selection/reselection strategy, and determining a node where the optimal cell is located as the access node (see at least Fig.6 and/or [0024]; identification/selection of broadcast range (cell 52 “optimal”) of the source node currently resides in and determining an access/relay node such as least r6 by appending its own ID to the route request before forwarding it (see at least step 46 in Fig.3 and/or [0020])).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hua into the method/apparatus of Huawei by incorporating the source node into the UE and the destination node into the BS for the purpose of at least establishing a communication path or route to exchange data.  
For claim 19, Huawei discloses a communication method of a wireless backhaul network, wherein the method is applied to a serving base station node in a wireless backhaul network the wireless backhaul network comprises: at least one tree topology structure, each of the at least one tree topology structure comprises the   serving base station node and at least one relay node, wherein a root of the tree topology structure is the serving base station node; a relationship between any two nodes in the wireless backhaul network is a child-parent relationship or non-child-parent relationship, and the any two nodes with the child-parent relationship communicate through a wireless connection; wherein each relay node in the tree topology structure
has a unique parent node; when the UE, accesses from one of the at least one relay
node of the wireless backhaul network, a path for data communication between the UE 
and the service base station node is uniquely determined as: a path from the one relay node to the serving base station node through parent nodes in turn (see at least pg.1 under “2 Discussion” and/or Fig.1: tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to base station (BS/gNB) via Un (backhaul link) and wherein BS is the parent/root, each IAB node has only one parent node (parent-child relationship) and wherein there is only one (unique) route for data transmission between BS and any IAB relay node in the tree).  Huawei further discloses accessing, by the UE, an access node of the wireless backhaul network (see at least pg.1 under “2 Discussion” and/or Fig.1: tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link)).  Huawei discloses all the claimed subject matter with the exception of explicitly disclosing receiving an access request transmitted by the UE; processing the access request, generating an access response, and configuring a service transmission path for the UE; and sending the access response and the service transmission path to the UE.  However, Hua discloses receiving an access request transmitted by the source node (see at least [0022]; receiving the route request transmitted by the source node); processing the access request (see at least [0022]; receiving (processing) the route request transmitted by the source node), generating an access response, and configuring a service transmission path for the source node (see at least [0022]; initiate (generating) the route reply (access response) that contains at least list of relay nodes and route ID (service transmission path) for the source node); and sending the access response and the service transmission path to the source node (see at least [0022]; transmission of the route reply that contains at least list of relay nodes and route ID (service transmission path) to the source node).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hua into the method/apparatus of Huawei by incorporating the source node into the UE and the destination node into the BS for the purpose of at least establishing a communication path or route to exchange data.  Huawei in view of Hua discloses all the claimed subject matter with the exception of explicitly disclosing receiving a measurement report reported by the UE in a process of performing service transmission with the UE based on the service transmission path; and configuring a new service transmission path for the UE according to the measurement report, and sending the new service transmission path to the UE, so that the UE performs service transmission with the serving base station node based on the new transmission path.  However, Do discloses receiving a measurement report reported by the UE in a process of performing service transmission with the UE based on the service transmission path (see at least [0066]; data rate (measurement report) directly received (reported) from the mobile terminal (UE) for the purpose of setting up the optimal/new transmission path (in a process of performing service transmission) and/or [0069]; the CQI (measurement report) received can be information that is transmitted (reported) from the mobile terminal (UE) to the base station based on the actual transmission path (service transmission path) and wherein at least [0033] discloses that the base station periodically configures or updates routing paths (new service transmission path(s)) and determines an optimal/new path(s) using signals (at least measurement report) directly received (reported) from the mobile terminals (UEs) and/or wherein at least CQI (measurement report) includes pilot signal (see at least [0087])); and configuring a new service transmission path for the UE according to the measurement report, and sending the new service transmission path to the UE, so that the UE performs service transmission with the serving base station node based on the new transmission path (see at least [0012] and/or [0033] and/or [0057] and/or [0074]; after selecting/configuring the optimal/new path by the base station for the UEs according to the at least CQI and/or data rate (measurement report), sending/transmitting to at least the mobile terminal(s) (UEs) the newly configured broadcast information regarding/including the new/optimal service transmission path so that the UE performs service transmission with the serving base station node based on the new transmission path).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Do into the method/apparatus of Huawei in view of Hua for the purpose of at least updating/reconfiguring the actual/established path(s) with new/optimal route(s)/path(s) when receiving report(s) that necessitate/trigger the reconfiguration in order to at least maintain the optimal data rate and/or bandwidth.
Claim 30 is rejected for same reasons as claim 14 (Huawei: see at least pg.1 under “2 Discussion” and/or Fig.1: UE and wherein tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to base station (BS/gNB) via Un (backhaul link)).
Claim 42 is rejected for same reasons as claim 19 since they are related as the apparatus that is implemented by the method of claim 19 (Huawei: see at least pg.1 under “2 Discussion” and/or Fig.1: BS/gNB and wherein tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to base station (BS/gNB) via Un (backhaul link)).
For claims 44-47, Hua further discloses wherein the service transmission path is a path through which the source node transmits the access request or a path different from the path through which the source node transmits the access request (see at least [0022]; reception of the route reply, by the source node, that contains service transmission path comprising at least list of relay nodes that the route request traversed (path through which the source node transmits the access request as the service transmission path)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hua into the method/apparatus of Huawei by incorporating the source node into the UE and the destination node into the BS for the purpose of at least establishing a communication path or route to exchange data.
4.	Claims 16-18, 32 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hua and Do and further in view of Periyalwar et al (US 2004/0192204). 
For claims 16 and 32, Hua further discloses determining nodes accessible to the source node according to a cell resident condition of the source node (see at least Fig.6 and/or [0024]; determining of accessible/relay nodes based on the broadcast range (condition): cell 52 of the source node); wherein serving cells under the nodes accessible to the source node meet the cell resident condition of the source node (see at least Fig.6 and/or [0024]; accessible/relay nodes meet the broadcast range (condition)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hua into the method/apparatus of Huawei by incorporating the source node into the UE and the destination node into the BS for the purpose of at least establishing a communication path or route to exchange data.  Huawei in view of Hua and Do discloses all the claimed subject matter with the exception of explicitly disclosing judging whether each of the nodes accessible to the UE is a serving base station node or a relay node; when determining that the nodes accessible to the UE comprise the relay node and the serving base station node, determining the serving base station node as the access node, or determining the relay node or serving base station node as the access node according to a delay requirement of a service requested by the UE.  However, Periyalwar discloses judging whether each of the nodes accessible to the UE is a serving base station node or a relay node (see at least [0025]and/or [0046]; selecting (judging) the access node to be either BS (direct path) or relay node (collective path)); when determining that the nodes accessible to the UE comprise the relay node and the serving base station node, determining the serving base station node as the access node, or determining the relay node or serving base station node as the access node according to a delay requirement of a service requested by the UE (see at least [0025]; selecting the access node to be either BS (direct path) or relay node (collective/multi-hop path) based on the delay requirement of UE service).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Periyalwar into the method/apparatus of Huawei in view of Hua and Do for the purpose of at least selecting a communication path according to the QoS (at least delay) requested by the UE(s). 
For claims 17 and 39, Periyalwar further discloses receiving system broadcast which comprises information used to indicate that each of the nodes accessible to the apparatus/UE is the serving base station node or the relay node (before judge whether each of the nodes accessible to the apparatus is the serving base station or the relay node) (see at least [0039] and/or claim 1; at least use of pilot channel (system broadcast) to identify BS and relays).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Periyalwar into the method/apparatus of Huawei in view of Hua and Do for the purpose of at least identifying base station and/or relay nodes to establish communications.
For claims 18 and 40, Periyalwar further discloses determining the serving base station node as the access node when determining that the delay requirement of the service requested by the apparatus/UE is a low time delay; and determining the relay node as the access node when determining that the delay requirement of the service requested by the apparatus/UE is a high time delay (see at least [0025] and/or [0046]; selecting the access node to be either BS (direct path “low delay”) or relay node (collective/multi-hop path “best effort services“ (high delay)) based on the delay requirement of UE service).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Periyalwar into the method/apparatus of Huawei in view of Hua and Do for the purpose of at least selecting a communication path according to the QoS (at least delay) requested by the UE(s). 
Response to Arguments
5.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in regard of at least the introduction of the newly added interference Do et al.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 19, 2022